Citation Nr: 9916565	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for multiple joint 
arthritis.

2.	Entitlement to service connection for blurred vision with 
an increase in eye pressure.

3.	Entitlement to service connection for bloating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to March 
1965.    

This appeal arose from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbus, Ohio. 

In October 1997, the veteran appears to have raised the issue 
of entitlement compensation under 38 U.S.C.A. § 1151 for an 
eye disorder incurred or aggravated as a result of VA medical 
treatment.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate consideration.  


FINDING OF FACT

The veteran has not presented claims of entitlement to 
service connection for multiple joint arthritis, blurred 
vision with increase in eye pressure, and bloating that are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for multiple 
joint arthritis, blurred vision with increase in eye 
pressure, and bloating are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, including his February 
1965 separation examination, are negative for any findings, 
treatment or diagnosis of either multiple joint arthritis, 
blurred vision with an increase in eye pressure, or bloating.  
These records do show that the veteran was found to have 
defective visual acuity and, at a January 1965 examination he 
was noted to have a small, left eye scleral hemorrhage.  
There was reported to be no history of a bleeding disorder or 
trauma.  At separation from active duty pertinent clinical 
evaluations revealed normal findings.

Records from the U.S. Army Chemical Research and Development 
Laboratories show that the veteran, in December 1962, 
participated in voluntary experimental drug testing during 
service.  These records show that the veteran had the skin 
irritant, Trioctylfluorophosphate, placed on a small 1-inch-
square area of skin on the forearm.  The chemical was allowed 
to remain on the skin for various intervals of up to 2 hours.  
Then it was removed with organic and inorganic solvents.  The 
subjects were observed for 48 hours.  However, no definite 
objective signs or subjective symptoms were produced.  These 
records also show that the veteran participated in the low 
temperature performance testing of the M17 field protective 
mask.  The volunteers wore the masks for 57 minutes while 
completing a moderate to heavy work rate test.  Various types 
of inlet valve caps were tested to determine the mask's 
inhalation resistance and lens fogging.  There was no other 
evidence of experimental drug testing in the claims file.

A September 1986 VA compensation examination disclosed that 
while the veteran wore glasses, his eyes were normal, and no 
musculoskeletal or digestive disorder was diagnosed.   

VA outpatient treatment records, dated from August 1988 to 
April 1992, show that the veteran was treated for an eye 
disorder and knee arthritis.  In a May 1992 VA outpatient 
treatment record, the veteran reported that he had major eye 
complaints since 1960 and that his eye problems had been 
getting worse over the previous six years.    

Thomas F. Mauger, M.D., in a December 1989 private medical 
statement, reported that the veteran had a history of a 
psychiatric disorder and was treated in the past with 
Stelazine, Lithium and Haldol.  Dr. Mauger stated that 
approximately six months previously, the veteran was noted to 
have some retinal changes due to medications.  He felt these 
changes were due to phenothiazine toxicity.

During a September 1990 medical examination conducted by 
Floyd Sours, M.A., the veteran stated that he was in an 
experimental program in the Army, but indicated that he could 
not go into detail.  The veteran reported that he had 
bilateral knee arthritis and eye problems.

Treatment records, dated in January 1991, from the Central 
Ohio Psychiatric Hospital, note that the veteran had knee 
arthritis and pigmentation of the eyes. 

In September 1991 Social Security Administration records, the 
veteran reported that his knees hurt and that his vision was 
not quite right.  The veteran's former wife was apparently 
noted to have been convinced that the veteran's vision was 
altered by experimental drugs given by VA.  

A May 1992 VA examination, administered by St. Ann's 
Hospital, assessed the veteran with obesity and bilateral 
knee arthritis by history.  A June 1992 VA examination, 
administered by St. Ann's Hospital, assessed the veteran with 
eye problems by history. 

The appellant testified in December 1998, at a video 
conference hearing conducted by the undersigned.  He provided 
details concerning the above noted testing in 1962, and 
stated that he was never informed of the purpose of these 
experiments.  He additionally presented argument explaining 
why he believed that these tests caused the development of 
the claimed disorders.

Analysis

The veteran is seeking service connection for multiple joint 
arthritis, blurred vision with an increase in eye pressure, 
and bloating.  The legal question to be answered initially, 
however, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to these claims and there is no duty to 
assist him further in developing the claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, while the evidence of record reveals 
that the veteran has knee arthritis, no competent evidence, 
either medical or scientific, has been submitted linking this 
disorder to the appellant's military service, including his 
participating in voluntary drug and gas mask testing.  
Rather, the only evidence presented by the veteran that tends 
to show a connection between this disorder and service are 
his own statements, including his December 1998 BVA video 
conference hearing testimony.  These statements are not, 
however, competent evidence relating a present condition to 
the appellant's military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Indeed, a well grounded claim 
requires competent evidence linking a current disability to 
the veteran's active duty.  In the absence of such evidence 
the Board finds that the appellant has failed to fulfill his 
statutory burden of submitting a well grounded claim of 
entitlement to service connection for multiple joint 
arthritis.  Under such circumstances this claim is denied as 
not well grounded. 

With respect to the claims of entitlement to service 
connection for blurred vision with an increase in eye 
pressure and bloating, the record does not show that the 
veteran suffers from these disorders.  As a well grounded 
claim requires competent evidence that the claimant actually 
has the disorders in question, the Board must conclude that 
the veteran has failed to fulfill his statutory burden.  
Rabideau v. Brown, 2 Vet. App. 141 (1992).   Moreover, even 
assuming that the appellant has blurred vision with an 
increase in eye pressure and a bloating disorder, the record 
shows that no competent evidence has been presented linking 
these disorders to the veteran's military service.  Hence, 
these claims are denied as not well grounded.

In reaching these decisions the Board notes that the veteran 
had defective visual acuity on entrance into the service.  
According to governing criteria, service connection may not 
be granted for congenital defects, developmental defects, or 
refractive error of the eye.  38 C.F.R. § 3.303(c) (1998).

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to service, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for multiple joint arthritis, blurred 
vision with an increase in eye pressure, and bloating is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

